Name: 2013/720/EU: Council Decision of 15Ã November 2013 on the signing, on behalf of the European Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco
 Type: Decision
 Subject Matter: fisheries;  international affairs;  Africa;  European construction;  international law
 Date Published: 2013-12-07

 7.12.2013 EN Official Journal of the European Union L 328/1 COUNCIL DECISION of 15 November 2013 on the signing, on behalf of the European Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (2013/720/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 22 May 2006 the Council approved the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (1) (hereinafter referred to as the Partnership Agreement) by adopting Regulation (EC) No 764/2006 (2). (2) The application of the last Protocol to this Partnership Agreement setting out the fishing opportunities and financial contribution provided for in the Partnership Agreement (3) ended on 20 December 2011. (3) The Council authorised the Commission to negotiate a new Protocol granting vessels of the Union fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Kingdom of Morocco as regards fishing. At the end of those negotiations, a new Protocol was initialled on 24 July 2013. (4) The new Protocol should be signed subject to its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signature, on behalf of the Union, of the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (hereinafter referred to as the Protocol) is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 15 November 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 141, 29.5.2006, p. 4. (2) Council Regulation (EC) No 764/2006 of 22 May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (OJ L 141, 29.5.2006, p. 1). (3) Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial compensation provided for in the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (OJ L 202, 5.8.2011, p. 3).